Case: 1:18-cv-00653-SJD-SKB Doc #: 14 Filed: 03/09/20 Page: 1 of 17 PAGEID #: 1429




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

BOBBY GILBERT,                                                  Case No. 1:18-cv-653

              Plaintiff,                                        Dlott, J.
                                                                Bowman, M.J.
       v.

COMMISSIONER OF SOCIAL SECURITY,

              Defendant.

                           REPORT AND RECOMMENDATION

       Plaintiff Bobby Gilbert filed this Social Security appeal in order to challenge the

Defendant’s findings that he is not disabled.       See 42 U.S.C. §405(g).     Proceeding

through counsel, Plaintiff presents two claims of error, both of which the Defendant

disputes. For the reasons explained below, I conclude that the ALJ’s finding of non-

disability should be AFFIRMED because it is supported by substantial evidence in the

administrative record.

       I. Summary of Administrative Record

       Plaintiff applied for Supplemental Security Income (SSI) and Disability Insurance

Benefits (DIB) in December 2014, alleging disability beginning in September 2014 due

to physical and mental impairments. After Plaintiff’s claims were denied initially and

upon reconsideration, he requested a hearing de novo before an Administrative Law

Judge. (“ALJ”). On May 8, 2017, ALJ Christopher Tindale held an evidentiary hearing at

which Plaintiff appeared with a non-attorney representative Mario Davila. The ALJ also

heard testimony from impartial vocational expert William Kiger. On November 21, 2017,

the ALJ denied Plaintiff’s application in a written decision. (Tr. 12-32).

                                              1
Case: 1:18-cv-00653-SJD-SKB Doc #: 14 Filed: 03/09/20 Page: 2 of 17 PAGEID #: 1430




      Plaintiff was born on May 5, 1975 (Tr. 30) and was 39 years old on his onset of

disability. He has a high school education. (Tr. 30). His past relevant work was as a fast

food worker, a warehouse worker, and a store clerk. (Tr. 30). He alleges disability based

on physical and mental impairments.

      Based upon the record and testimony presented at the hearing, the ALJ found

that Plaintiff had the following severe impairments: disorders of the spine, obesity,

carpal tunnel syndrome, asthma, atrial fibrillation, hypogonadism, a mood disorder, an

anxiety disorder, and a personality disorder. (Tr. 15). The ALJ concluded that none of

Plaintiff’s impairments alone or in combination met or medically equaled a listed

impairment in 20 C.F.R. Part 404, Subp. P, Appendix 1. The ALJ determined that

Plaintiff retains the following residual functional capacity (“RFC”) to perform sedentary

work as follows:

      He can never climb ramps, stairs, ladders, ropes, or scaffold. He can
      occasionally kneel, crouch, stoop, and crawl. He can frequently handle,
      finger, and operate hand controls with the right upper extremity. He must
      avoid all exposure to hazards such as unprotected heights, operating
      dangerous machinery, and commercial driving. He must avoid
      concentrated exposure to pulmonary irritants such as fumes, odors, dust,
      gases, and poor ventilation. He must be allowed to use handheld
      assistive device for ambulation, and the contralateral upper extremity can
      be used to lift and carry up to the exertional limits. He must be allowed to
      alternate between sitting and standing for brief periods every 30 minutes
      while remaining at the workstation, and would not be off task more than
      5% of the work period. He is limited to simple, routine tasks consistent
      with the unskilled work in a work environment free of fast production rate
      or pace work. He can have no contact with the public, and only
      occasional and superficial contact with co-workers, with superficial contact
      defined as to tandem tasks. He must work in a low stress environment
      defined as having only occasional changes in the work setting and only
      occasional decision-making required.

(Tr. 18). Based upon the record as a whole including testimony from the vocational

expert, and given Plaintiff’s age, education, work experience, and RFC, the ALJ
                                            2
Case: 1:18-cv-00653-SJD-SKB Doc #: 14 Filed: 03/09/20 Page: 3 of 17 PAGEID #: 1431




concluded that Plaintiff is unable to perform any past relevant work. (Tr. 30).

Nonetheless, there are jobs that exist in significant numbers in the national economy

that   he     can   perform,   including    such    jobs   as    inspector/tester/sorter   and

operator/tender/feeder. (Tr. 31). Accordingly, the ALJ determined that Plaintiff is not

under disability, as defined in the Social Security Regulations, and is not entitled to DIB

or SSI. Id.

       The Appeals Council denied Plaintiff’s request for review. Therefore, the ALJ’s

decision stands as the Defendant’s final determination. On appeal to this Court, Plaintiff

argues that the ALJ erred by: 1) improperly evaluating the medical evidence of record;

and; 2) failing to include all of Plaintiff’ limitations in his hypothetical question to the VE.

Upon close analysis, I conclude that Plaintiff’s assignments of error are not well-taken.

       II. Analysis

       A. Judicial Standard of Review

       To be eligible for SSI or DIB a claimant must be under a “disability” within the

definition of the Social Security Act.     See 42 U.S.C. §§423(a), (d), 1382c(a).          The

definition of the term “disability” is essentially the same for both DIB and SSI. See

Bowen v. City of New York, 476 U.S. 467, 469-70 (1986). Narrowed to its statutory

meaning, a “disability” includes only physical or mental impairments that are both

“medically determinable” and severe enough to prevent the applicant from (1)

performing his or her past job and (2) engaging in “substantial gainful activity” that is

available in the regional or national economies. See Bowen, 476 U.S. at 469-70 (1986).

       When a court is asked to review the Commissioner’s denial of benefits, the

court’s first inquiry is to determine whether the ALJ’s non-disability finding is supported

                                               3
Case: 1:18-cv-00653-SJD-SKB Doc #: 14 Filed: 03/09/20 Page: 4 of 17 PAGEID #: 1432




by substantial evidence. 42 U.S.C. § 405(g). Substantial evidence is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (additional citation and internal

quotation omitted). In conducting this review, the court should consider the record as a

whole. Hephner v. Mathews, 574 F.2d 359, 362 (6th Cir. 1978). If substantial evidence

supports the ALJ’s denial of benefits, then that finding must be affirmed, even if

substantial evidence also exists in the record to support a finding of disability. Felisky v.

Bowen, 35 F.3d 1027, 1035 (6th Cir. 1994). As the Sixth Circuit has explained:

       The Secretary’s findings are not subject to reversal merely because
       substantial evidence exists in the record to support a different conclusion .
       . . . The substantial evidence standard presupposes that there is a ‘zone
       of choice’ within which the Secretary may proceed without interference
       from the courts. If the Secretary’s decision is supported by substantial
       evidence, a reviewing court must affirm.

Id. (citations omitted).

       In considering an application for disability benefits, the Social Security Agency is

guided by the following sequential benefits analysis: at Step 1, the Commissioner asks if

the claimant is still performing substantial gainful activity; at Step 2, the Commissioner

determines if one or more of the claimant’s impairments are “severe;” at Step 3, the

Commissioner analyzes whether the claimant’s impairments, singly or in combination,

meet or equal a Listing in the Listing of Impairments; at Step 4, the Commissioner

determines whether or not the claimant can still perform his or her past relevant work;

and finally, at Step 5, if it is established that claimant can no longer perform his or her

past relevant work, the burden of proof shifts to the agency to determine whether a

significant number of other jobs which the claimant can perform exist in the national



                                             4
Case: 1:18-cv-00653-SJD-SKB Doc #: 14 Filed: 03/09/20 Page: 5 of 17 PAGEID #: 1433




economy. See Combs v. Commissioner of Soc. Sec., 459 F.3d 640, 643 (6th Cir.

2006); 20 C.F.R. §§404.1520, 416.920.

      A plaintiff bears the ultimate burden to prove by sufficient evidence that he or she

is entitled to disability benefits. 20 C.F.R. § 404.1512(a). Thus, a plaintiff seeking

benefits must present sufficient evidence to show that, during the relevant time period,

he or she suffered an impairment, or combination of impairments, expected to last at

least twelve months, that left him or her unable to perform any job in the national

economy. 42 U.S.C. § 423(d)(1)(A).

      B. Specific Errors

      1. Evaluation of Opinion evidence

      Plaintiff argues that the ALJ failed to properly weigh the opinion evidence.

Notably, the ALJ afforded “little weight” to the treating physician opinions of Drs.

Fernandez, Cerullo, and Tayeb, while granting “some weight” to the non-treating,

nonexamining opinions of the State agency medical consultants and the opinion of

examining physician Dr. Aina. (Tr. 24-25). Mr. Gilbert submits that the ALJ’s decision to

grant “little weight” to the treating physicians’ opinions of record is not supported by

substantial evidence.

      The record contains the following relevant evidence:

      Dr. Tayeb

      Mr. Gilbert saw Dr. Tayeb on January 20, 2014, reporting low back pain that

radiated into his right leg with numbness and tingling (Tr. 455). Dr. Tayeb assessed

post-laminectomy syndrome of the lumbar spine and thoracic or lumbosacral radiculitis.

(Tr. 455). Mr. Gilbert’s prescribed medications included Valium, Percocet, Nurontin, MS

                                           5
Case: 1:18-cv-00653-SJD-SKB Doc #: 14 Filed: 03/09/20 Page: 6 of 17 PAGEID #: 1434




Contin, and Methocarbamol. Mr. Gilbert followed-up with Dr. Tayeb through December

31, 2014. (Tr. 461-574, 904-906). On May 19, 2014, Dr. Tayeb noted that on

examination Mr. Gilbert demonstrated decreased strength in his right hand, and

decreased sensation and decreased range of motion of the lumbar spine. (Tr. 480). Dr.

Tayeb added the diagnoses of unspecified arthropathy, non- organic sleep disorder,

idiopathic peripheral autonomic neuropathy, and myalgia and myositis. Dr. Tayeb

continued Mr. Gilbert on his medications. (Tr. 480).

      Mr. Gilbert continued following-up with Dr. Tayeb from January 8, 2015, through

May 9, 2017. (Tr. 592-629, 1001-1009, 1157-1239, 1164-1239). A lumbar CT scan

ordered by Dr. Tayeb showed mild multilevel degenerative disc disease and

degenerative facet changes with minimal central canal stenosis on April 3, 2015. (Tr.

628-629). On May 24 and June 14, 2016, Dr. Tayeb injected Mr. Gilbert’s right knee.

(Tr. 1219, 1228). Dr. Tayeb administered a trigger point injection on November 28,

2016, and SI joint injections. In a letter dated October 23, 2015, Dr. Tayeb wrote that he

had treated Mr. Gilbert for a variety of chronic neuro-musculature and orthopedic

complaints with conservative and invasive therapeutic modalities. (Tr. 1002). Dr. Tayeb

noted that Mr. Gilbert had impaired ability to grasp, squeeze, carry, and finely

manipulate objects. Dr. Tayeb also noted that Mr. Gilbert required the assistance of a

cane or walker to ambulate adequately. (Tr. 1002).

      Dr. Tayeb reported that multiple diagnostic imaging procedures were consistent

with moderate to severe right median neuropathy of the right upper extremity, consistent

with carpal tunnel syndrome, and multi-level post-operative spinal arthropathy with

associated degenerative disc disease on May 1 and 9, 2017. (Tr. 1165, 1171, 1198). Dr.

                                            6
Case: 1:18-cv-00653-SJD-SKB Doc #: 14 Filed: 03/09/20 Page: 7 of 17 PAGEID #: 1435




Tayeb reported that Mr. Gilbert had received medial branch blocks, transforaminal

epidural injections, and radio frequency ablation. Mr. Gilbert had also received

permanent implantation of a spinal cord stimulator.

      In a “Disability Impairment Questionnaire” dated September 20, 2015, Dr. Tayeb

reported that Mr. Gilbert could sit and stand and/or walk for 2 hours each during an 8-

hour workday, lift/carry up to 10 pounds occasionally, occasionally grasp and perform

fine manipulation, rarely use his arms for reaching, needed to elevate his legs while

sitting, would frequently experience interference with attention and concentration during

an 8-hour workday, would need to take unscheduled work breaks, and would be absent

from work 2 to 3 times per month. (Tr. 1005-1009).

      Dr. Aina

      Mr. Gilbert was examined by Dr. Aina on June 9, 2015. (Tr. 768-769). Mr. Gilbert

presented using a cane, and reported having a back stimulator. (Tr. 768). Mr. Gilbert

reported radiating low back pain into his legs with tingling, numbness, and paresthesia.

Mr. Gilbert also reported right leg pain. (Tr. 768). On examination, Dr. Aina noted that

Mr. Gilbert weighed 308 pounds. Mr. Gilbert was unable to walk on toes and unable to

squat. He was able to walk without a cane. Mr. Gilbert had limited range of motion of his

lumbar spine. (Tr. 768-769). Dr. Aina’s diagnoses were low back pain and right leg pain.

Dr. Aina further reported Mr. Gilbert could lift, push, and pull 30 pounds, 20 pounds

frequently, and that Mr. Gilbert’s capability for prolonged sitting and standing more than

2 hours may be affected. (Tr. 769).

      With respect to Plaintiff’s physical RFC, the ALJ assigned some weight to the

findings of Dr. Aina, noting that he examined Plaintiff on only one occasion and not in a

                                            7
Case: 1:18-cv-00653-SJD-SKB Doc #: 14 Filed: 03/09/20 Page: 8 of 17 PAGEID #: 1436




treating context. The ALJ further noted that Dr. Aina’s opinion was somewhat vague

and he did not have access to later evidence in Plaintiff’s medical file. (Tr. 25).

       Dr. Fernandez

       In a “Mental Impairment Questionnaire” dated June 5, 2015, Dr. Fernandez

reported that Mr. Gilbert had moderate to marked limitation in his mental functioning due

to intermittent explosive disorder. Mr. Gilbert saw Dr. Fernandez on July 20, 2015, and

Dr. Fernandez noted that Mr. Gilbert was “pissed” because he had been waiting in her

office for 50 minutes. Mr. Gilbert reported a depression level of 8/10 with chronic

suicidal thoughts. (Tr. 1018). On examination, Mr. Gilbert’s mood was depressed and

his affect irritable. (Tr. 1018). Dr. Fernandez’s diagnoses were bipolar I disorder and

borderline personality disorder. (Tr. 1019). Mr. Gilbert’s prescribed medications were

Benztropine, Trazodone, Saphris, and Lexapro major depressive disorder, and

borderline personality disorder. (Tr. 697- 701).         Mr. Gilbert returned to see Dr.

Fernandez on September 28, 2015, reporting Saphris worked to calm his anger, but he

did not feel his anger was better. He was sleeping well. Mr. Gilbert also reported his

mind raced at times, and his anxiety was still there with new situations and crowds. (Tr.

1016). Dr. Fernandez continued Mr. Gilbert on his medications. (Tr. 1017).

       In formulating Plaintiff’s mental RFC, the ALJ assigned little weight to the

assessment of Dr. Fernandez. In so concluding, the ALJ noted that Dr. Fernandez

treated Plaintiff from January 2015 through May 2015. However, the ALJ found that Dr.

Fernandez’ “opinions are extreme and not consistent with the record….” (Tr. 26).




                                              8
Case: 1:18-cv-00653-SJD-SKB Doc #: 14 Filed: 03/09/20 Page: 9 of 17 PAGEID #: 1437




         Dr. Cerullo

         In association with is treatment at Access Counseling Services, Plaintiff Gilbert

underwent a psychiatric evaluation by Michael A. Cerullo, M.D., on July 14, 2016. (Tr.

1055-1057). Mr. Gilbert reported being down most of the time, as well as negative

thoughts, significant irritability, anger, low energy, anhedonia, and insomnia. (Tr. 1056).

On examination by Dr. Cerullo, Mr. Gilbert demonstrated a sad mood and depressed

affect. (Tr. 1057). Dr. Cerullo diagnosed major depressive disorder and generalized

anxiety disorder, and he prescribed Latuda and Lexapro. Mr. Gilbert engaged in

counseling at Access Counseling from June 22, 2016, through March 8, 2017 (Tr. 1050-

1095).

         Mr. Gilbert followed-up with Dr. Cerullo on September 2, 2016, reporting he was

doing much better on his medications with a better mood, less anxiety, getting out more,

and getting his interests back. (Tr. 1065). Dr. Cerullo increased Mr. Gilbert’s Lexapro

dosage, continued Latuda, and added Cogentin. On October 14, 2016, Mr. Gilbert

reported to Dr. Cerullo that he was sleeping more during the day, but otherwise his

mood was better. (Tr. 1074). Dr. Cerullo decreased Mr. Gilbert’s Valium and Latuda

dosages due to sedation. (Tr. 1074). On November 30, 2016, Dr. Cerullo noted that Mr.

Gilbert was doing well with no more significant daytime sedation. His mood continued to

be good. (Tr. 1082). Mr. Gilbert was continued on his medications. (Tr. 1082).

         On January 27, 2017, Mr. Gilbert reported to Dr. Cerullo more irritability and

trouble sleeping. (Tr. 1088). Dr. Cerullo increased Mr. Gilbert’s Latuda dosage and

continued his other medications. (Tr. 1089). On March 10, 2017, Dr. Cerullo noted that

Mr. Gilbert was not able to tolerate the higher dosage of Latuda due to “akethesia,” but

                                             9
Case: 1:18-cv-00653-SJD-SKB Doc #: 14 Filed: 03/09/20 Page: 10 of 17 PAGEID #: 1438




 was doing okay on a reduced dosage with a good mood most of the time. Mr. Gilbert

 also reported continuing significant insomnia. (Tr. 1098). Dr. Cerullo started Mr. Gilbert

 on Doxepin.

        In a “Mental Impairment Questionnaire” dated April 17, 2017, Dr. Cerullo reported

 that Mr. Gilbert had moderate to marked impairment in his mental functioning, except for

 mild limitation in carrying out one-to-two step instructions. (Tr. 1141-1145).

        The ALJ assigned “little weight” to the assessment of Dr. Cerullo, “even though

 he was claimant’s treating psychiatrist from July 2018 – March 2017.” (Tr. 27). The ALJ

 found that Dr. Cerullo’s assessment “is markedly inconsistent with the objective mental

 medical evidence on file, especially the treatment notes from Dr. Cerullo’s facility”. Id.

 In this regard, the ALJ noted that in June 2016, claimant’s impulse control was fair, and

 his thought processes were logical…. His mood was dysthymic/depressed, although his

 affect was broad and within normal limits. His behavior and functioning were

 cooperative. His cognition was within normal limited. Judgment and insight were good.

 His insight remained good the next month, but his mood was sad and his affect was

 depressed. (Tr. 27). The ALJ further noted that the record indicated that Plaintiff’s mood

 was euthymic in August, October and November 2016.

        In evaluating the opinion evidence, the ALJ must consider the factors set forth in

 20 C.F.R. § 404.1527(d)(2). These factors include: “(1) the length of the treatment

 relationship and the frequency of the examination; (2) the nature and extent of the

 treatment relationship; (3) the supportability of the opinion, with respect to relevant

 evidence such as medical signs and laboratory findings; (4) the consistency of the

 opinion with the record as a whole; (5) the specialization of the physician rendering the

                                              10
Case: 1:18-cv-00653-SJD-SKB Doc #: 14 Filed: 03/09/20 Page: 11 of 17 PAGEID #: 1439




 opinion; and (6) any other factor raised by the applicant.” Meece v. Barnhart, 192 Fed.

 Appx. 456, 461 (6th Cir.2006) (citing 20 C.F.R. §§ 404.1527(d)(2)-(d)(6)). Upon careful

 review and as explained below, the undersigned finds, that the ALJ’s evaluation of the

 opinion evidence comports with Agency regulations and controlling law.

       As noted by the Commissioner, the ALJ reasonably determined Plaintiff’s mental

 RFC. He reviewed the relevant objective medical and opinion evidence and determined

 that while Plaintiff’s mental conditions affected his work-related functioning, he was not

 disabled. In reaching this determination, the ALJ properly determined that Dr. Cerullo’s

 and Dr. Fernandez’ extreme limitations were not supported by the objective evidence. In

 this regard, the ALJ cited Plaintiff’s relevant mental health treatment history, including

 treatment notes documenting the following normal findings:

       1. good, normal, or euthymic mood and normal affect, as observed by
       consultative psychologist Brian R. Griffiths, Psy.D.; cardiologist Vanshipal
       Puri, M.D.; psychiatrist Michael Cerullo, M.D.; and social worker James
       Canfield (Tr. 23-24, 26, 583, 980, 1062, 1065, 1071, 1074, 1077, 1082,
       1098);

       2. cooperative behavior, as observed by Dr. Cerullo and Mr. Canfield (Tr.
       23- 24, 26, 1049, 1057, 1088);

       3. good insight and judgment, as observed by Dr. Cerullo and Mr. Canfield
       (Tr. 23, 1049, 1057, 1065);

       4. fair impulse control, as observed by Mr. Canfield (Tr. 23, 1049);

       5. logical and/or goal-directed thought processes, as observed by Dr.
       Cerullo and Mr. Canfield (Tr. 23-24, 1049, 1088);

       6. normal digit span testing (evidencing intact short term memory), as
       observed by Dr. Griffiths (Tr. 16, 585);

       7. intact memory, as observed by staff at Cincinnati Behavioral Health (Tr.
       23, 1016, 1018);



                                            11
Case: 1:18-cv-00653-SJD-SKB Doc #: 14 Filed: 03/09/20 Page: 12 of 17 PAGEID #: 1440




        8. ability to recall three out of three objects after a time delay, as observed
        by Dr. Griffiths (Tr. 16, 585);

        9. appropriate interaction with the examining psychologist, as observed by
        Dr. Griffiths (Tr. 17, 585);

        10. no autonomic or motoric indications of anxiety, as observed by Dr.
        Griffiths (Tr. 23, 583);

        11. successful performance of serial sevens and serial threes (evidencing
        intact attention and concentration), as observed by Dr. Griffiths (Tr. 17,
        585); and

        12. appropriate hygiene and attire, as observed by Dr. Cerullo; Dr.
        Griffiths; Dr. Aina; consultative psychiatrist Lisa Fernandez, M.D.; and
        neurosurgeon Tan Nichols, M.D. (Tr. 17, 346, 583, 768, 1016, 1082).


        The ALJ further noted that Plaintiff’s mental status examinations demonstrated

 benign findings such as: (1) cooperative behavior (Tr. 26, 583, 1049, 1088); (2)

 adequate remote recall (Tr. 26, 584); (3) normal or euthymic mood and affect (Tr. 26,

 980, 1062, 1065, 1071, 1074, 1077, 1082, 1098); (4) intact memory and concentration

 (Tr. 26, 1018); (5) fair impulse control (Tr. 26, 1049); (6) logical thought processes (Tr.

 26, 1049, 1088); (7) good insight and judgment. (Tr. 26, 1049, 1057, 1065). The ALJ

 also referenced Plaintiff’s statements reflecting his improved mood. (Tr. 26-27, 1065,

 1074). Finally, the ALJ noted that Dr. Fernandez’s opinion also indicated that Plaintiff

 “can regain his ability to go back to the workplace once stable on pharmacotherapy” (Tr.

 26, 701). The record demonstrates that Plaintiff became much more stable on his

 medication regime following Dr. Fernandez’s June 2015 opinion. (Tr. 26)

        With respect to Plaintiff’s physical RFC, the ALJ also properly afforded little

 weight to the opinions of Dr. Tayeb. (Tr. 28-29). As noted by the Commissioner, the

 ALJ observed that Dr. Tayeb’s extreme findings were incongruent with the record,

                                              12
Case: 1:18-cv-00653-SJD-SKB Doc #: 14 Filed: 03/09/20 Page: 13 of 17 PAGEID #: 1441




 including his own treatment notes. See 20 C.F.R. § 404.1527(c)(4). In making this

 finding, the ALJ pointed to a wide range of evidence, including Dr. Tayeb’s treatment

 notes which regularly documented: (1) Plaintiff’s reports of significant reductions in pain

 due to treatment (Tr. 28, 372, 387, 477, 513, 549, 569, 592, 904, 907, 922, 952, 1167,

 1172, 1207, 1210, 1221); (2) that Plaintiff exhibited no pain behaviors (Tr. 28, 388, 465,

 550, 593, 905, 908, 923, 1193, 1196, 1231, 1234); (3) Plaintiff’s denials of gait

 abnormalities (Tr. 28, 465, 549, 1200); and (4) Plaintiff’s statements that his activities of

 daily living and mobility were improved with treatment (Tr. 28, 372, 387, 465, 904, 922,

 1204, 1210, 1225, 1230, 1233). The ALJ also referenced benign findings from other

 providers, such as: (1) Dr. Puri’s normal gross sensory and motor examination (Tr. 29,

 980); (2) Dr. Aina’s findings that Plaintiff had a normal gait with a cane, had stable

 joints, and could walk without his cane (Tr. 29, 769); and (3) Dr. Sickinger’s findings that

 Plaintiff had good range of motion in all major joints, had no tenderness or major

 deformities, and retained normal motor function and sensory function. (Tr. 29, 1110).

 Additionally, the ALJ correctly observed that Dr. Tayeb offered no justification for his

 proposed limitation regarding elevation of Plaintiff’s legs. (Tr. 29). See 20 C.F.R. §

 404.1527(c)(3) (“The more a medical source presents relevant evidence to support a

 medical opinion, particularly medical signs and laboratory findings, the more weight we

 will give that medical opinion.”). Finally, the ALJ pointed to Plaintiff’s April 2015 lower

 back CT demonstrating only mild or minimal abnormalities. (Tr. 28, 628-29).

        An ALJ is required to do precisely as the ALJ did here—to determine an RFC

 based upon the medical evidence as a whole. In fact, the ALJ alone is responsible for

 determining a Plaintiff’s RFC. See 20 C.F.R. § 404.1546(d). There is no regulatory

                                              13
Case: 1:18-cv-00653-SJD-SKB Doc #: 14 Filed: 03/09/20 Page: 14 of 17 PAGEID #: 1442




 requirement that an ALJ adopt every facet of a particular opinion in formulating an RFC,

 so long as the record supports the RFC actually determined by the ALJ, and he

 adequately explains his analysis in a manner sufficient to allow review. As such, an ALJ

 is “not required to recite the medical opinion of a physician verbatim in his RFC. See

 Poe v. Com'r of Soc. Sec., 342 Fed.Appx. 149, 157, 2009 WL 2514058, at *7 (6th Cir.

 Aug. 18, 2009); see also Smith v. Colvin, 2013 WL 6504681, at *11 (N.D. Ohio, Dec. 11,

 2013) (“[T]here is no requirement that an ALJ accept every facet of an opinion to which

 he assigns significant or substantial weight.”); Smith v. Com'r of Soc. Sec., 2013 WL

 1150133 at *11 (N.D. Ohio, Mar. 19, 2013) (same).

        Although Plaintiff may disagree with the ALJ’s decision, he has not shown that it

 was outside the ALJ’s permissible “zone of choice” that grants ALJs discretion to make

 findings without “interference by the courts.” Blakley, 581 F.3d at 406. Even if a

 reviewing court would resolve the factual issues differently, when supported by

 substantial evidence, the Commissioner’s decision must stand. See Foster v. Halter,

 279 F.3d 348, 353 (6th Cir. 2001). Indeed, the Sixth Circuit upholds an ALJ’s decision

 even where substantial evidence both contradicts and supports the decision. Casey v.

 Sec'y of H.H.S., 987 F.2d 1230, 1235 (6th Cir. 1993). For these reasons, the ALJ’s

 decision is substantially supported in this regard and should not be disturbed.

        2. Step-Five Finding

        Plaintiff’s second assignment of error asserts that the ALJ erred in failing to

 include all of Plaintiff’s limitations in his hypothetical questions to the vocational expert.

 Specifically, Plaintiff contends that the ALJ’s hypothetical questions did not account for

 his ability to have only “minimal” contact with coworkers and supervisors.

                                              14
Case: 1:18-cv-00653-SJD-SKB Doc #: 14 Filed: 03/09/20 Page: 15 of 17 PAGEID #: 1443




        An ALJ may rely on the testimony of a vocational expert to determine whether

 jobs   would   be   available   for   an   individual   who   has   particular   workplace

 restrictions. See Wilson v. Comm'r of Soc. Sec., 378 F.3d 541, 548 (6th Cir.2004). In

 order for a vocational expert's testimony in response to a hypothetical question to serve

 as substantial evidence in support of a conclusion that the claimant can perform other

 work, the question must accurately portray the claimant's physical and mental

 impairments. See Ealy v. Comm'r of Soc. Sec., 594 F.3d 504, 516 (6th Cir.2010).

        In this case, to the extent Plaintiff argues that his functional limitations were

 greater than those found by the ALJ, the Court has already rejected that argument. As

 noted above, the ALJ properly determined that the extreme limitations found by

 Plaintiff’s treating psychiatrists were not supported by the record and were therefore not

 adopted. The ALJ posed a complete hypothetical question to the VE–asking him to

 consider an individual with Plaintiff's age, education, work experience, and RFC–and

 reasonably accepted the VE's testimony that the hypothetical individual described could

 perform work that exists in significant numbers in the national economy. This testimony

 provides substantial evidence to support the ALJ's finding that Plaintiff is not

 disabled. See Felisky v. Bowen, 35 F.3d 1027, 1036 (6th Cir.1994) (where hypothetical

 accurately described the plaintiff in all relevant respects, the VE's response to the

 hypothetical question constitutes substantial evidence).




                                             15
Case: 1:18-cv-00653-SJD-SKB Doc #: 14 Filed: 03/09/20 Page: 16 of 17 PAGEID #: 1444




       III. Conclusion and Recommendation

       For the reasons explained herein, IT IS RECOMMENDED THAT Defendant’s

 decision be found to be SUPPORTED BY SUBSTANTIAL EVIDENCE, and

 AFFIRMED, and that this case be CLOSED.

                                                   s/Stephanie K. Bowman
                                                  Stephanie K. Bowman
                                                  United States Magistrate Judge




                                        16
Case: 1:18-cv-00653-SJD-SKB Doc #: 14 Filed: 03/09/20 Page: 17 of 17 PAGEID #: 1445




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 BOBBY GILBERT,                                                 Case No. 1:18-cv-653

               Plaintiff,                                       Dlott, J.
                                                                Bowman, M.J.
        v.

 COMMISSIONER OF SOCIAL SECURITY,

               Defendant.

                                          NOTICE

        Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

 objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS of

 the filing date of this R&R. That period may be extended further by the Court on timely

 motion by either side for an extension of time. All objections shall specify the portion(s)

 of the R&R objected to, and shall be accompanied by a memorandum of law in support

 of the objections. A party shall respond to an opponent’s objections within FOURTEEN

 (14) DAYS after being served with a copy of those objections.            Failure to make

 objections in accordance with this procedure may forfeit rights on appeal. See Thomas

 v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                             17
